DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24, as originally filed, are currently pending and have been considered below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-13 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meidar et al., U.S. Publication No. 2021/0312205, hereinafter, “Meidar”, and further in view of Chomley et al., U.S. Publication No. 2019/0057435, hereinafter, “Chomley”.

As per claim 1, Meidar discloses a method comprising: 
receiving a digital image of an object and textual information about the object (Meidar, ¶0008, specifically identifying a product among a vast plurality of products … image an item inserted into the cart, and image an area of interest outside the cart; Meidar, ¶0017, retrieved classifiers are then utilized to recognize the inserted products. The classifier retrieval method is based on extraction of product characteristics from a set of cameras; Meidar, ¶0018, product characteristics are extracted; Meidar, ¶0019-0024, Product characteristics can be … box/wrap colors, box/wrap shape … Key-words located on the box/wrap … Brand/product logos, and other graphic elements in a specific brand/product; Meidar, ¶0083, The plurality of imaging sensors can be configured to capture an image of the product inserted into the cart); 
applying the digital image to a first classifier that has been trained on source images of component parts in an inventory, to classify the object as a first component part of the component parts (Meidar, ¶0017, retrieved classifiers are then utilized to recognize the inserted products. The classifier retrieval method is based on extraction of product characteristics from a set of cameras; Meidar, ¶0018, product characteristics are extracted and used for classifier retrieval; Meidar, ¶0027, Inputs: Product images … Shape detection CNN … Text detection CNN … Outputs: A single product decision; Meidar, ¶0028, One of the most notable characteristics is the product's wrap colors. By extracting the color-palette of an inserted product, it may be used as a set of keys for retrieving classifiers that were trained on products that exhibit a similar color-palette; Meidar, ¶0035, The products box/wrap shape designator (referring to a string, number or any other means that can be used to designate an extracted feature), is another characteristic that may be used for classifier retrieval; Meidar, ¶0044, the bottle shape is used to retrieve a set of classifiers that were trained on various bottles' shapes); 
applying the textual information about the object to a second classifier, that has been trained on source textual information about the component parts, to recognize the textual information as being information about the first component part of the component parts or a second component part of the component parts (Meidar, ¶0039, Products logos and trademarks are both examples of characteristics that can be used for classifier retrieval; Meidar, ¶0040, Specific key-words on the product may be used as key-words for classifier retrieval … DNN's are used for both text-localization and recognition in a given image); 
identifying the object as a component part that is the first component part or the second component part (Meidar, ¶0027, Inputs: Product images … Shape detection CNN … Text detection CNN … Outputs: A single product decision; Meidar, ¶0063, The combination of the classifications resulting from multiple classifiers are able to provide fine-grained prediction for the inserted product with high accuracy; Meidar, ¶0079, A decision module 450 (see e.g., FIG. 4) collects the classified results 109 from all retrieved classifiers 108 and makes a single decision 110 for the inserted product, thus identifying the product 111).
Meidar further discloses (Meidar, ¶0064, FIG. 1B, illustrates the algorithm flow during classifier training and represents the flow diagram for adding a product into the classifier system. The product characteristics are extracted and added to the characteristics database, followed by model training and model fine tuning needed for inclusion of a product in the system; Meidar, ¶0068, The addition of a new product can also affect other classifiers in the classifier database, which now may need to be able to cope with the new product and the changes in the similarity sets, thus requiring a fine tuning of the classifier parameters by applying additional training iterations which will include the new product images as the input), but does not explicitly disclose the following limitations as further recited however Chomley discloses 
accessing a data record associated with the component part (Chomley, ¶0152, once an item is identified and the identified item data is recorded in the cache or database, the backend system 110 may be configured to perform various additional functions; Chomley, ¶0153, the backend system 110 may be configured to link to and update store inventory in real time based on the registered item data. In this case, when an item is recorded as being added to or removed from a cart 108, the system 100 automatically updates the stores item inventory (which may be maintained in database 304 or an alternative database). In addition, if the number of recorded items falls below a threshold value, the system 110 generates an alert, notifying the store staff to restock that particular item in the store 104 or place an order for that item).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Meidar to include the real-time inventory updates as disclosed by Chomley in order to maintain an accurate reflection of the number of items available in inventory thereby providing a means to alert personnel to reorder or restock items that fall below a specified threshold (Chomley, ¶0153).

As per claim 2, Meidar and Chomley disclose the method of claim 1, wherein the digital image of the object and the textual information about the object are received in an update query that also comprises location information indicating a location of the object, and wherein the method further comprises, in response to receiving the update query, updating the data record to further comprise the digital image of the object, the textual information about the object, and the location information indicating the location of the object (Meidar, ¶0055, the models used for creating the classifiers and retrieving the models used to retrieve the classifiers are determined using a preliminary neural network, which is configured to select the appropriate model based on initial product characteristic input obtained from the imaging module and other AIC sensors, as well as the location of the AIC in the 3D space of the store/warehouse … classifiers creation (in other words, building the classifier) and/or retrieval, do not necessarily reside on the AIC, but are rather located on a backend management server … images and other output generated by the AIC's sensor array (e.g., load cell, location sensors, etc.) are transmitted through the (wireless) communication network to the backend management server (BMS), where both classifier creation (building), and classifier retrieval/modification can take place; Meidar, ¶0063, The product characteristics are stored in the characteristics database in one or more of the data structures mentioned above. The product images which are needed for maintenance of the system are also kept in the products images data base; Meidar, ¶0064, FIG. 1B, illustrates the algorithm flow during classifier training and represents the flow diagram for adding a product into the classifier system. The product characteristics are extracted and added to the characteristics database, followed by model training and model fine tuning needed for inclusion of a product in the system; Meidar, ¶0070, the imaging system can extract the new package and create a classifier that is specific to the initial product, indicating it is “splittable” (or, in other words, capable of being retrieved), and a classifier for each of the sub-parts. These classifiers can then be trained to regard the split product independently from the original product, then added to the classifier database, while the initial and sub-product packages images can be added to the images database; Meidar, ¶0075,  the AIC further comprises a transceiver in communication with the central processing module, the transceiver adapted to transmit and receive a signal configured to provide location of the cart ... and the classifier produced initially, and retrieved during re-identification by the processor, is, in addition to other image-extracted features, location based; Meidar, ¶0080, Images of a new product 112 undergo characteristics (feature) extraction 101-106. Characteristics 101-106 are extracted using the original input images 112 (organic images) or a processed version of the input images (synthetic images) ... create an updated product characteristic data-base 116; Meidar, ¶0082, FIG. 3 shows the flow diagram for insertion and/or removal of a product from the products database. Upon receiving of images of a new product 300, the product characteristics extraction is applied to obtain a set of product characteristics 301).

As per claim 3, Meidar and Chomley disclose the method of claim 1, wherein the digital image of the object and the textual information about the object are received in a select query, and the data record associated with the component part comprise, location information indicating a location of the component part, and wherein the method further comprises, in response to receiving the select query, retrieving the location information indicating the location of the component part from the data record (Meidar, ¶0008, image an item inserted into the cart, and image an area of interest outside the cart; Meidar, ¶0055, the models used for creating the classifiers and retrieving the models used to retrieve the classifiers are determined using a preliminary neural network, which is configured to select the appropriate model based on initial product characteristic input obtained from the imaging module and other AIC sensors, as well as the location of the AIC in the 3D space of the store/warehouse … images and other output generated by the AIC's sensor array (e.g., load cell, location sensors, etc.) are transmitted through the (wireless) communication network to the backend management server (BMS), where both classifier creation (building), and classifier retrieval/modification can take place; Meidar, ¶0073, the three-dimensional space, namely the warehouse, store, etc., can be further outfitted with locator system ... Providing the location of the AIC can be used by the processing module to limit the classifiers retrieved thus making the identification (and re-identification) more efficient, increasing both the selectivity and specificity of the classifiers, whether in the training stage or in the retrieval stage; Meidar, ¶0075, the classifier produced initially, and retrieved during re-identification by the processor, is, in addition to other image-extracted features, location based).

As per claim 4, Meidar and Chomley disclose the method of claim 3, wherein the select query is received from a mobile device, and the method further comprises causing display of the location information indicating the location of the component part via a graphical user interface (GUI) of the mobile device (Chomley, ¶0039, the cart system 116 includes one or more user input devices 220 such as a keyboard, keypad, touchscreen display, which can be used by customers 112 and/or staff to enter data. For instance, a customer may use the input device 220 to request a particular item's location; Chomley, ¶0064, the database 304 may store product information such as stock images of items 114 sold at the store 104, price of items 114, location of items, store inventory, floor plans, and so on; Chomley, ¶0082,  h) Displaying the location of items in the store and a route map for collecting the items on a shopping list; Chomley, ¶0088, the customer device may include an inertial measurement unit IMU (not shown) such as an accelerometer or gyroscope, which can be used in combination with the communication interface 408 to accurately and reliably enable the shopping support system to identify in-store location of items and provide location guidance to customers when searching for a particular item in the store; Chomley, ¶0155, If the items were submitted as images, the item identifier 318 identifies the items from the images. At step 808, the backend system 110 retrieves store floor plans and product information, such as price and location information for each identified item in the list from the database 304. This information is subsequently transmitted to the customer device 118).

As per claim 5, Meidar and Chomley disclose the method of claim 1, further comprising: accessing the source images of component parts and the source textual information about the component parts, wherein the accessing comprises accessing the source images that have been rendered from digital models of the component parts (Meidar, ¶0080, Images of a new product 112 undergo characteristics (feature) extraction 101-106. Characteristics 101-106 are extracted using the original input images 112 (organic images) or a processed version of the input images (synthetic images) ... create an updated product characteristic data-base 116).

As per claim 9, Meidar discloses an apparatus comprising: 
a memory configured to store computer-readable program code; and processing circuitry configured to access the memory, and execute the computer-readable program code (Meidar, ¶0007, the central processing module comprising a processor and being in further communication with a non-volatile memory having thereon: a classifiers' database; a product characteristics database; and a processor readable media comprising a set of executable instruction, configured, when executed to cause the processor to retrieve a set of a plurality of classifiers) to cause the apparatus to at least: 
receive a digital image of an object and textual information about the object (Meidar, ¶0008, specifically identifying a product among a vast plurality of products … image an item inserted into the cart, and image an area of interest outside the cart; Meidar, ¶0017, retrieved classifiers are then utilized to recognize the inserted products. The classifier retrieval method is based on extraction of product characteristics from a set of cameras; Meidar, ¶0018, product characteristics are extracted; Meidar, ¶0019-0024, Product characteristics can be … box/wrap colors, box/wrap shape … Key-words located on the box/wrap … Brand/product logos, and other graphic elements in a specific brand/product; Meidar, ¶0083, The plurality of imaging sensors can be configured to capture an image of the product inserted into the cart); 
apply the digital image to a first classifier trained on source images of component parts in an inventory to classify the object as a first component part of the component parts (Meidar, ¶0017, retrieved classifiers are then utilized to recognize the inserted products. The classifier retrieval method is based on extraction of product characteristics from a set of cameras; Meidar, ¶0018, product characteristics are extracted and used for classifier retrieval; Meidar, ¶0027, Inputs: Product images … Shape detection CNN … Text detection CNN … Outputs: A single product decision; Meidar, ¶0028, One of the most notable characteristics is the product's wrap colors. By extracting the color-palette of an inserted product, it may be used as a set of keys for retrieving classifiers that were trained on products that exhibit a similar color-palette; Meidar, ¶0035, The products box/wrap shape designator (referring to a string, number or any other means that can be used to designate an extracted feature), is another characteristic that may be used for classifier retrieval; Meidar, ¶0044, the bottle shape is used to retrieve a set of classifiers that were trained on various bottles' shapes); 
apply the textual information about the object to a second classifier, that has been trained on source textual information about the component parts to recognize the textual information as being information about the first component part of the component parts or a second component part of the component parts (Meidar, ¶0039, Products logos and trademarks are both examples of characteristics that can be used for classifier retrieval; Meidar, ¶0040, Specific key-words on the product may be used as key-words for classifier retrieval … DNN's are used for both text-localization and recognition in a given image); 
identify the object as a component part that is the first of the component parts or the second of the component parts (Meidar, ¶0027, Inputs: Product images … Shape detection CNN … Text detection CNN … Outputs: A single product decision; Meidar, ¶0063, The combination of the classifications resulting from multiple classifiers are able to provide fine-grained prediction for the inserted product with high accuracy; Meidar, ¶0079, A decision module 450 (see e.g., FIG. 4) collects the classified results 109 from all retrieved classifiers 108 and makes a single decision 110 for the inserted product, thus identifying the product 111).
Meidar further discloses (Meidar, ¶0064, FIG. 1B, illustrates the algorithm flow during classifier training and represents the flow diagram for adding a product into the classifier system. The product characteristics are extracted and added to the characteristics database, followed by model training and model fine tuning needed for inclusion of a product in the system; Meidar, ¶0068, The addition of a new product can also affect other classifiers in the classifier database, which now may need to be able to cope with the new product and the changes in the similarity sets, thus requiring a fine tuning of the classifier parameters by applying additional training iterations which will include the new product images as the input), but does not explicitly disclose the following limitations as further recited however Chomley discloses 
access a data record with information about the component part (Chomley, ¶0152, once an item is identified and the identified item data is recorded in the cache or database, the backend system 110 may be configured to perform various additional functions; Chomley, ¶0153, the backend system 110 may be configured to link to and update store inventory in real time based on the registered item data. In this case, when an item is recorded as being added to or removed from a cart 108, the system 100 automatically updates the stores item inventory (which may be maintained in database 304 or an alternative database). In addition, if the number of recorded items falls below a threshold value, the system 110 generates an alert, notifying the store staff to restock that particular item in the store 104 or place an order for that item).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Meidar to include the real-time inventory updates as disclosed by Chomley in order to maintain an accurate reflection of the number of items available in inventory thereby providing a means to alert personnel to reorder or restock items that fall below a specified threshold (Chomley, ¶0153).

As per claim 17, Meidar discloses a computer-readable storage medium, the computer-readable storage medium being non-transitory and having computer-readable program code stored therein that, in response to execution by processing circuitry (Meidar, ¶0007, the central processing module comprising a processor and being in further communication with a non-volatile memory having thereon: a classifiers' database; a product characteristics database; and a processor readable media comprising a set of executable instruction, configured, when executed to cause the processor to retrieve a set of a plurality of classifiers), causes an apparatus to at least: 
receive a digital image of an object and textual information about the object (Meidar, ¶0008, specifically identifying a product among a vast plurality of products … image an item inserted into the cart, and image an area of interest outside the cart; Meidar, ¶0017, retrieved classifiers are then utilized to recognize the inserted products. The classifier retrieval method is based on extraction of product characteristics from a set of cameras; Meidar, ¶0018, product characteristics are extracted; Meidar, ¶0019-0024, Product characteristics can be … box/wrap colors, box/wrap shape … Key-words located on the box/wrap … Brand/product logos, and other graphic elements in a specific brand/product; Meidar, ¶0083, The plurality of imaging sensors can be configured to capture an image of the product inserted into the cart); 
apply the digital image to a first classifier that has been trained on source images of component parts in an inventory, to classify the object as a first component part of the component parts (Meidar, ¶0017, retrieved classifiers are then utilized to recognize the inserted products. The classifier retrieval method is based on extraction of product characteristics from a set of cameras; Meidar, ¶0018, product characteristics are extracted and used for classifier retrieval; Meidar, ¶0027, Inputs: Product images … Shape detection CNN … Text detection CNN … Outputs: A single product decision; Meidar, ¶0028, One of the most notable characteristics is the product's wrap colors. By extracting the color-palette of an inserted product, it may be used as a set of keys for retrieving classifiers that were trained on products that exhibit a similar color-palette; Meidar, ¶0035, The products box/wrap shape designator (referring to a string, number or any other means that can be used to designate an extracted feature), is another characteristic that may be used for classifier retrieval; Meidar, ¶0044, the bottle shape is used to retrieve a set of classifiers that were trained on various bottles' shapes); 
apply the textual information about the object to a second classifier that has been trained on source textual information about the component parts, to recognize the textual information as being information about the first component part of the component parts or a second component part of the component parts (Meidar, ¶0039, Products logos and trademarks are both examples of characteristics that can be used for classifier retrieval; Meidar, ¶0040, Specific key-words on the product may be used as key-words for classifier retrieval … DNN's are used for both text-localization and recognition in a given image); 
identify the object as a component part that is the first component part or the second component part (Meidar, ¶0027, Inputs: Product images … Shape detection CNN … Text detection CNN … Outputs: A single product decision; Meidar, ¶0063, The combination of the classifications resulting from multiple classifiers are able to provide fine-grained prediction for the inserted product with high accuracy; Meidar, ¶0079, A decision module 450 (see e.g., FIG. 4) collects the classified results 109 from all retrieved classifiers 108 and makes a single decision 110 for the inserted product, thus identifying the product 111).
Meidar further discloses (Meidar, ¶0064, FIG. 1B, illustrates the algorithm flow during classifier training and represents the flow diagram for adding a product into the classifier system. The product characteristics are extracted and added to the characteristics database, followed by model training and model fine tuning needed for inclusion of a product in the system; Meidar, ¶0068, The addition of a new product can also affect other classifiers in the classifier database, which now may need to be able to cope with the new product and the changes in the similarity sets, thus requiring a fine tuning of the classifier parameters by applying additional training iterations which will include the new product images as the input), but does not explicitly disclose the following limitations as further recited however Chomley discloses 
access a data record associated with the component part (Chomley, ¶0152, once an item is identified and the identified item data is recorded in the cache or database, the backend system 110 may be configured to perform various additional functions; Chomley, ¶0153, the backend system 110 may be configured to link to and update store inventory in real time based on the registered item data. In this case, when an item is recorded as being added to or removed from a cart 108, the system 100 automatically updates the stores item inventory (which may be maintained in database 304 or an alternative database). In addition, if the number of recorded items falls below a threshold value, the system 110 generates an alert, notifying the store staff to restock that particular item in the store 104 or place an order for that item).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Meidar to include the real-time inventory updates as disclosed by Chomley in order to maintain an accurate reflection of the number of items available in inventory thereby providing a means to alert personnel to reorder or restock items that fall below a specified threshold (Chomley, ¶0153).

Regarding claim(s) 10 and 18: 
A corresponding reasoning as given earlier (see rejection of claim(s) 2) applies, mutatis mutandis, to the subject-matter of claim(s) 10 and 18, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 2.

Regarding claim(s) 11 and 19: 
A corresponding reasoning as given earlier (see rejection of claim(s) 3) applies, mutatis mutandis, to the subject-matter of claim(s) 11 and 19, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 3.

Regarding claim(s) 12 and 20: 
A corresponding reasoning as given earlier (see rejection of claim(s) 4) applies, mutatis mutandis, to the subject-matter of claim(s) 12 and 20, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 4.

Regarding claim(s) 13 and 21: 
A corresponding reasoning as given earlier (see rejection of claim(s) 5) applies, mutatis mutandis, to the subject-matter of claim(s) 13 and 21, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 5.


Claims 6, 7, 14, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meidar et al., U.S. Publication No. 2021/0312205, hereinafter, “Meidar”, in view of Chomley et al., U.S. Publication No. 2019/0057435, hereinafter, “Chomley” as applied to claim 1, 9 and 17 above, and further in view of Trandal et al., U.S. Patent No. 7,899,823, hereinafter, “Trandal”.

As per claim 6, Meidar and Chomley discloses the method of claim 1, wherein the digital image of the object and the textual information about the object are received from a mobile device equipped with a digital camera that captured the digital image (Meidar, ¶0017, The classifier retrieval method is based on extraction of product characteristics from a set of cameras and sensors on the AIC cart; Meidar, ¶0057, The cameras used in the imaging modules of the systems and methods disclosed, can be a digital camera; Meidar, ¶0083, imaging sensors can be configured to capture an image of the product inserted into the cart; Chomley, ¶0033, the cart system 116 includes a camera configured to capture image data (still images and/or video); Chomley, ¶0035, One of the input devices is a camera 202, which is mounted (or configured to be mounted) on the shopping cart 108; Chomley, ¶0162, application may operate to allow the customer device to also perform the functionality of the cart system 116. In this case, the shopping cart 108 is fitted with a dock/mount to removeably secure the customer's device to the cart 108 in a way that the camera of the customer's device has a field of view covering the inside of the cart; Chomley, ¶0027, The customer has a customer device 118, such as a mobile phone or other portable computing device of the cart), and 
an input device that received user input (Chomley, ¶0039, the cart system 116 includes one or more user input devices 220 such as a keyboard, keypad, touchscreen display, which can be used by customers 112 and/or staff to enter data. For instance, a customer may use the input device 220 to request a particular item's location). 
Meidar and Chomley do not explicitly disclose the following limitations as further recited however Trandal discloses 
received user input of the textual information about the object (Trandal, column 4, lines 38-40, user inputs or gestures are described as being provided via phone key presses, data entry via a keyboard; Trandal, column 6, lines 15-27, Inventory system in this example contains a subsystem for item recognition. The subsystem can perform pattern recognition by comparing items in an image against a database of item templates, and/or other techniques and/or algorithms (e.g., from simple Bayesian classifiers or more powerful neural networks). The subsystem includes various programs and/or devices including some or all of the following … a control program which submits photo images/files to an internal or independent device specialized for pattern recognition; Trandal, column 6, lines 55-60, a user interface can optionally be provided (e.g., a screen-based user interface on the user's handset) to edit the real-time output produced by the recognizer; Trandal, column 7, lines 1-3, the item recognition system can pass the input image and associated output text file to a human for review for corrections and for improvements of accuracy; Trandal, column 10, lines 53-58, An outline of each item (11310, 11320, 11330, and 11340) is depicted along with a sequentially number item name. The original photo label 11200 is also depicted on the rendition. This will later be used to enable users to view location images and append additional information with each item in an image; Trandal, column 13, lines 56-65, A user can edit the labels/names 19420 and number of items associated with an image … in this example, a user can attach a scanned in receipt, warranty contract, and/or other forms of notes for an item 19450; Trandal, column 14, lines 17-19, user interface enables a user to view location images and append additional information with each item in an image).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Meidar and Chomley to include additional text entry as taught by Trandal in order to provide a means to improve accuracy while adding corresponding information in an automatic inventory management system (Trandal, Abstract).

As per claim 7, Meidar, Chomley and Trandal disclose the method of claim 6, wherein the mobile device is further configured to determine a location of the mobile device, and thereby a location of the object when the mobile device is determined to be located within a defined distance from the object, and wherein the digital image of the object and the textual information about the object are received in an update query that also comprises location information indicating the location of the object (Meidar, ¶0055, the models used for creating the classifiers and retrieving the models used to retrieve the classifiers are determined using a preliminary neural network, which is configured to select the appropriate model based on initial product characteristic input obtained from the imaging module and other AIC sensors, as well as the location of the AIC in the 3D space of the store/warehouse; Meidar, ¶0074, The distance between an object and a receiving device can be calculated by measuring the times-of-flight (TOF) of the UWB pulses between the object and the receiving device; Meidar, ¶0075,  the AIC further comprises a transceiver in communication with the central processing module, the transceiver adapted to transmit and receive a signal configured to provide location of the cart ... and the classifier produced initially, and retrieved during re-identification by the processor, is, in addition to other image-extracted features, location based; Meidar, ¶0080, Images of a new product 112 undergo characteristics (feature) extraction 101-106. Characteristics 101-106 are extracted using the original input images 112 (organic images) or a processed version of the input images (synthetic images) ... create an updated product characteristic data-base 116; Meidar, ¶0082, FIG. 3 shows the flow diagram for insertion and/or removal of a product from the products database. Upon receiving of images of a new product 300, the product characteristics extraction is applied to obtain a set of product characteristics 301).

Regarding claim(s) 14 and 22: 
A corresponding reasoning as given earlier (see rejection of claim(s) 6) applies, mutatis mutandis, to the subject-matter of claim(s) 14 and 22, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 6.

Regarding claim(s) 15 and 23: 
A corresponding reasoning as given earlier (see rejection of claim(s) 7) applies, mutatis mutandis, to the subject-matter of claim(s) 15 and 23, and therefore is/are also considered rejected under the grounds given in the rejection of claim(s) 7.

Allowable Subject Matter
Claims 8, 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses determining confidence factors for different classifiers combined with locations of objects in an inventory space the prior art does not discloses the limitations “accessing design information about the first component part and the second component part; and determining an identification of the object based on a location of the object, the first confidence factor, the second confidence factor, and the design information.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                      
/VU LE/Supervisory Patent Examiner, Art Unit 2668